Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 7-15, 21-31 are subject to examination.  
Claims 1-6, 16-20 are cancelled.  

Priority
Applicant’s claim for domestic priority (DIV of 15/360,871 11/23/2016 PAT 10630682) as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  


Election/Restrictions
Amended claims 21-31 dated 9/26/21, previously restricted from consideration as a result of a restriction requirement, due to the amendments are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously restricted from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed 6/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The preliminary amendment, paper dated 7/20/21 is acknowledged. Further claim amendments 8/12/21, 9/2/21 are acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
In paragraph [0001], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.

Drawings
The figures submitted on the filing date of this application are acknowledged. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 8, 9, 14, 15, 21, 24, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., 2018/0295131 in view of Mathura et al., 20160048937, Reddy et al., 20160294803 and Double Ratchet Algorithm, Wikipedia, modified on 26 July 2016, pages 1-9.
Referring to claim(s) 7, Zhang discloses a system, comprising: one or more processors; and memory storing instructions that, as a result of being executed by the one or more processors cause the system to: receive, over a network connection established between the system and a device, first authentication information from the device, the first authentication information (receiving digital signature from the device issued by a source based on identifier, para 36-38) indicating authenticity of the device (indicating identity/trust of the device, para 36-38); acquire, from the device, information related to the device (acquire device information including signature/identifier, para 36-38). Zhang does not specifically mention about, which is well-known in the art, which Mathura discloses, store, in a directory, the information related to the device in association with the token (storing of message information, including token and device information, para 113). Therefore, it would have been obvious 

Referring to claim(s) 8, Zhang discloses the first authentication information includes a digital signature created using a cryptographic key controlled by a trusted source (digital signature with key of trusted source, para 36-38), wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to confirm an authenticity of the first authentication information by confirming the digital signature (verification of digital signature, para 36-38).

Referring to claim(s) 9, Zhang discloses the information related to the device is a value of the token; and the token is at least one of a GUID, an identifier, an alphanumeric string, and a network address (token including an identifier, para 36-38).

Referring to claim(s) 14, Zhang discloses wherein the firstauthentication information is at least one of a digital signature, a cryptographic key, a password, and the token (digital signature, para 36-38).

Referring to claim(s) 15, Wikipedia discloses  wherein a cryptographickey used to encrypt communications over the encrypted network connection is updated inaccordance with a double-ratchet process as a result of successive messages sent or received by the system ( first paragraph).

Referring to claim(s) 31, Wikipedia discloses transmit data over a first connection encrypted with a first cryptographic key, where the first cryptographic key is negotiated between the device and the computer system using a double-ratchet protocol, first paragraph).

Referring to claim(s) 24, Zhang discloses wherein the request includes device information identifying the device (para 36-38).  Mathura discloses wherein the computer-implemented method further comprises searching the directory of devices for the information associated with the token using the device information, para 113.

Referring to claim(s) 21, Zhang discloses obtaining, from a device over a connection, first authentication information authenticating the device (acquire device information including signature/identifier, para 36-38);
obtaining a token identifying the device (acquire device information including signature/identifier, para 36-38);
Mathura discloses storing information associated with the token in a directory of devices (storing of message information, including token and device information, para 113);
Reddy discloses receiving from a network entity a request to communicate with the device; and providing the token from the directory of devices to the network entity to allow the network entity to authenticate the device (figure 3).
Wikipedia discloses the encryption (first paragraph of page 1).
Note: Claim 21 is broader than claim 7. Hence, please refer to claim 7 for the rejections along with motivations.

Referring to claim(s) 26, Zhang discloses a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: obtain, from a device, first information for authenticating the device (receiving digital signature from the device issued by a source based on identifier, para 36-38); obtain a token associated with the device based at least in part on the first information (acquire device information including signature/identifier, para 36-38); Reddy discloses provide the token to the device; obtain, from the device, second information (transmit token, 44, figure 3); Mathura discloses maintain in a directory an association between the second information and the token such that the token can be obtained from the directory using the second information (storing of message information, including both token and device information, para 113), receive, from a network entity (20, figure 3), , a request to communicate with the device (token request 58, figure 3 to serve content to the client, 70); provide, to the network entity (client, 14, figure 3), in response to the request, the token to enable the network entity to communicate with the device (serve content to the client, 70, figure 3).
Note: Claim 26 is broader than claim 7. Hence, please refer to claim 7 for the rejections along with motivations.

Claim(s) 10, 12, 29, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, Blanco et al., 2016/0316364 and Mukherjee et al., 20160259936.
Referring to claim(s) 10, Zhang, Mathura, Reddy, and Wikipedia do not disclose, which is well-known in the art, which Blanco discloses, a digital signature of a challenge message received from the network entity, para 49. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so 

Referring to claim(s) 12, Zhang discloses receive second authentication information from the network entity that confirms an identity of the network entity (receiving digital signature from the device issued by a source based on identifier, para 36-38) indicating authenticity of the device (indicating identity/trust of the device, para 36-38), determine, based at least in part on the second authentication information, that the network entity is authorized to communicate with the device (determining another device information including signature/identifier, para 36-38); Blanco discloses receive a challenge message from the network entity, the challenge message originating from the device, para 49, sign the challenge message by at least generating a digital signature based on the token; and, para 49. Zhang discloses provide the digital signature to the network entity, para 36-38.

Referring to claim(s) 29, Blanco discloses receive a challenge from the device; generate a response to the challenge using the second information obtained from the directory; and provide the response to the device, para 49.

Referring to claim(s) 30, Blanco discloses generate the response to the challenge using the second information obtained from the directory further include instructions that, as a result of being executed by the one or more processors, cause the computer system to sign the challenge with the token, para 49.

Claim(s) 11, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, Kempf et al 20060248230.
Referring to claim(s) 11, Zhang, Mathura, Reddy, and Wikipedia do not disclose, which is well-known in the art, which Kempf discloses, a network address of the device and the network address is provided to the network entity (claim 19, para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network address of a device. The network address of the device would be used by the network device for generating token. Using the token authentication would be performed for secure communication, para 35.  

Referring to claim(s) 27, Kempf discloses, wherein the second information includes at least one of a network address of the device, firmware versions of the device, software versions of the device, model numbers of the device, and device configuration, claim 19, para 35.

Referring to claim(s) 28, Kempf discloses, wherein the instructions that cause the computer system to receive the request to communicate with the device further include instructions that, as a result of being executed by one or more processors, cause the computer system to receive the second information from the network entity, claim 19, para 35.

Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, and Brown et al., 20130145165.
Referring to claim(s) 13, Zhang, Mathura, Reddy, and Wikipedia do not disclose, which is well-known in the art, which Brown discloses, send a broadcast message over a network that allows the device to detect a presence of the system and to contact the system, para 67, 97. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known broadcast message for detection of presence of a system for communication of information. This would enable a proximal system when available to be provided information to setup a communication link between the devices, para 67, 97. 

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, Ren et al., 2015/0348015.
Referring to claim(s) 22, Zhang, Mathura, Reddy, and Wikipedia do not disclose, which is well-known in the art, which Ren discloses, wherein the token further comprises the symmetric key negotiated between the device and the server, para 331. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known symmetric key negotiated between the device and server. The symmetric key would be based on a session with the server. Using the symmetric key for authentication would ensure that the devices are trusted and the security of the system would be optimal, para 331.

Claim(s) 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, Ren, and Kempf.
Referring to claim(s) 23, Zhang, Mathura, Reddy, Ren, and Wikipedia do not disclose, which is well-known in the art, which Kempf discloses, a network address of the device enabling the network entity to directly communicate with the device (claim 19, para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network address of a device. The network address of the device would be used by the network device for generating token. Using the token authentication would be performed for secure communication, para 35.
  
Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mathura, Reddy, Wikipedia, Kane et al., 20180083919.
Referring to claim(s) 25, Zhang, Mathura, Reddy, and Wikipedia do not disclose, which is well-known in the art, which Kane discloses, the token provides proof of registration as well as authentication of the device, para 55. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Zhang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known proof of registration and authentication of the device. The registration and authentication would be enable verification of the device. Based on the registration information the device would be allowed to communicate and the authentication would be performed for accessing a resource, para 35.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493